


115 HR 5565 IH: Women’s Equality Workforce Oversight Act
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5565
IN THE HOUSE OF REPRESENTATIVES

April 18, 2018
Mrs. Lawrence (for herself, Ms. Norton, Ms. Moore, Ms. Lee, Mr. Gomez, Mr. Garamendi, Mr. Cooper, Ms. Titus, Mr. Sean Patrick Maloney of New York, Mr. Krishnamoorthi, Mr. DeSaulnier, Mr. Raskin, Ms. Bass, Mr. Brown of Maryland, Ms. Clarke of New York, Mr. Thompson of Mississippi, Mr. Clyburn, Mr. Veasey, Mr. Al Green of Texas, Ms. Eddie Bernice Johnson of Texas, and Ms. Clark of Massachusetts) introduced the following bill; which was referred to the Committee on Oversight and Government Reform

A BILL
To require a study of Federal agencies to determine which Federal agencies have the greatest impact on women’s participation in the workforce.

 
1.Short titleThis Act may be cited as the Women’s Equality Workforce Oversight Act or the WE Work Act. 2.G.A.O. Study (a)Study requiredNot later than 6 months after the date of enactment of this Act, and every year thereafter, the Comptroller General of the United States shall conduct a study of Federal agencies to determine which agencies have the greatest impact on women’s participation in the workforce, and evaluate the impact of these agencies. 
(b)Suggested agenciesSuch agencies shall include, at a minimum— (1)the Department of Labor, specifically the Women’s Bureau at such Department; 
(2)the Department of Transportation;  (3)the Small Business Administration, including the Office of Women’s Business Ownership; and 
(4)any apprenticeship program that receives funding from a Federal agency.  3.Contents of study (a)In generalThe study required by section 2 shall review and evaluate the following factors, for those agencies that the Comptroller General has identified as having the greatest impact on women’s participation in the workforce, including the following: 
(1)Policies and proceduresThe study shall examine— (A)each agency’s policies and procedures related to improving women’s participation in the workforce, including efforts related to fair compensation, benefits, such as paid leave and workplace supports for pregnancy and families, participation in non-traditional and higher-paying jobs, enforcement of workplace rights, and prevention of sexual and other harassment; 
(B)each agency’s compliance with its statutory and regulatory requirements on these matters; (C)any policy changes in the agency within the study period, and the reasoning for such changes; and 
(D)any procedural changes to the agency’s reporting and participation within the agency. (2)ImpactThe study shall also examine— 
(A)the number of women who received technical assistance, grants, loans, contracts, and other services from the agency in each fiscal year, and the number of such individuals who received these services in the prior five fiscal years; (B)the number of organizations who received such outreach, services, and other engagement with the agency; 
(C)the extent of the agency’s outreach and public education efforts for women, including the publication of reports and statistics, public announcement of enforcement actions, and regional outreach engaging local stakeholders;  (3)Appropriations and staffThe study shall consider— 
(A)any reductions to appropriations and obligations for each agency and the actual and projected impact of these reductions; and  (B)any staff reductions in each agency, including attrition, vacancies, and positions eliminated and the impact of these changes.  
(b)AnalysisThe study shall also include an analysis of the specific barriers to women’s participation in the workforce, including an assessment of further opportunities to reduce those barriers. 4.ReportA report containing the results of the study and analysis shall be transmitted annually to the Committees on Oversight and Government Reform and Education and the Workforce of the House of Representatives and the Committees on Homeland Security and Government Affairs and Health, Education, Labor and Pensions of the Senate.  

